DETAILED ACTION
                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                            
                                     Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 10/28/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

                                   Claim Interpretation Under 35 USC §112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform  in claims 1, 13 and 16, “an internal local unit” in claim 5, and “an external thermal unit” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
       Claim limitation “a central circulation mechanism” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mechanism” coupled with functional language “a central circulation” without reciting sufficient structure to achieve the function. 
       Claim limitation “at least one local thermal unit” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “at least one local thermal” without reciting sufficient structure to achieve the function. 
Claim limitation “an internal local unit” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “an internal” without reciting sufficient structure to achieve the function. 
Claim limitation “an external thermal unit” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a 
       Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 5, 7, 13 and 16has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
A central circulation mechanism treated as meaning comprises at least one compressor. See par. 11.
At least one local thermal unit treated as meaning such as a geothermal system, a solar collector thermal system, an ocean thermal energy system, or the like, or any known thermal energy storage system such as geothermal system, solar thermal system, sensible heat storage system, latent heat storage system, etc. See par. 24.
An internal local unit treated as meaning such as a heating/cooling system, a water heating system, etc. See pars. 23-24.
An external thermal unit treated as meaning a geothermal system, a solar collector thermal system, an ocean thermal energy system, or the like. See pars. 23-24.
        If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 555511).
                                               
                                        Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.                                    
Claim 1 recites “the circulation” in line 13. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is being considered as – a circulation --.
Claim 2 recites “the different working pressures” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is being considered as -- different working pressures --.
Claim 3 recites “the flow rate” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is being considered as -- a flow rate --.
Claim 3 recites “the temperature” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is being considered as -- a temperature --.
Claim 3 recites “the pressure” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is being considered as -- a pressure --.
Claim 4 recites “said at least two local heat exchange units” in line 3, which is confusing as it is unclear how it relates to the previous recitation of “at least two local heat exchange stations” above in line 8 of claim 1. For examination purposes, the limitation is being considered as -- said at least two local heat exchange stations --.
Claim 5 recites the limitation “a heating/cooling system” is unclear based on the content of the claim, is it “a heating or cooling system” or “a heating and cooling system”. 
                                                                      
                                    Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 7-9, 13 and 16 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by ZHENG et al. (CN 107630726, see attached translation).                                           
In regards to claim 1, Zheng discloses a thermal energy system (a multi-energy hybrid power generation system; par. 2; Fig. 1) for distribution and recovery of thermal energy within the system (exhaust gas heat is recovered and distributed; par. 16), the system comprising: 
          a) a single-pipe loop (supercritical carbon dioxide circulation loop; par. 11; Fig. 1) for circulating a two-phase refrigerant (carbon dioxide as working fluid is known to be a two-phase refrigerant) within the system; 
          b) a central circulation mechanism (mechanism of compressor 1 cycle is being considered as a central circulation mechanism) for circulating the two-phase refrigerant (CO2) through the single-pipe loop, said central circulation mechanism comprising at least one compressor (1); and 
         c) at least two local heat exchange stations (stations of heat exchangers 16, 19), each of said at least two local heat exchange stations comprising at least one local heat exchanger (geothermal energy heat exchanger 16) and at least one local thermal unit (heat-storing device heat exchanger 19), and said at least one local heat (16) being thermally connected to (via geothermal energy heaters 3) the single-pipe loop and to the at least one local thermal unit (19) for thermal energy exchange therebetween (as can be seen in Fig. 1); 
         wherein said central circulation mechanism controls the circulation of the two- phase refrigerant (refer to pars. 18 and 64, for temperature and pressure being controlled) for creating different working pressures (high-pressure and low-pressure) in said single-pipe loop and for maintaining the two-phase refrigerant (CO2) at a substantially constant state and temperature at the end of a circulation cycle (cycle of a single pipe loop with compressor 1) through the single-pipe loop (refer to par. 18, wherein preferably, the carbon dioxide working fluid temperature does not exceed 35 °C to the compressor inlet, and the temperature fluctuation of not more than± 1.5 °C" which is essentially constant temperature, therefore keeping the carbon dioxide at a nearly constant state); and wherein the thermal energy is distributed and recovered (via solar concentrating heat collection system 18, heat storage device heat exchanger 19 and geothermal energy heat exchanger 16) within the system by the two-phase refrigerant (as can be seen in Fig. 1).  
In regards to claim 2, Zheng meets the claim limitations as set forth above in the rejection of claim 1. Further, Zheng teaches wherein the central circulation mechanism operates at one of a subcritical and a supercritical mode (supercritical state; refer to par. 2), to provide the different working pressures (high-pressure and low-pressure).  
In regards to claim 5, Zheng meets the claim limitations as set forth above in the rejection of claim 1. Further, Zheng teaches wherein said at least one local thermal unit (19) is an internal local unit (internal local unit is being considered as unit that located inside the building such as solar unit 18) and is one of a heating system, a cooling system, a heating/cooling system, and a water heating system.  
In regards to claim 7, Zheng meets the claim limitations as set forth above in the rejection of claim 1. Further, Zheng teaches wherein said at least one local thermal unit (16) is an external thermal unit (external thermal is being considered as unit that located outside of a building such as solar unit 18) for balancing thermal energy in the system (refer to Fig. 1).  
In regards to claim 8, Zheng meets the claim limitations as set forth above in the rejection of claim 7. Further, Zheng teaches wherein the external thermal unit is at least one of a ground heat exchanger, a solar thermal collector (solar concentrating heat collecting system 18; Fig. 1), an air cooler, an air heater and an energy storage system.  
In regards to claim 9, Zheng meets the claim limitations as set forth above in the rejection of claim 7. Further, Zheng teaches wherein balancing thermal energy is accomplished by at least one of: storing energy (via heat storage device heat exchanger 19; refer to par. 72), compensating for energy loss, and energy release of energy surplus.  
In regards to claim 13, Zheng discloses use of a thermal energy system (a multi-energy hybrid power generation system; par. 2; Fig. 1) comprising:
        a) a single-pipe loop (supercritical carbon dioxide circulation loop; par. 11; Fig. 1) for circulation of a two-phase refrigerant (carbon dioxide as working fluid is known to be a two-phase refrigerant); 
b) a central circulation mechanism (mechanism of compressor 1 cycle is being considered as a central circulation mechanism) for circulating the two-phase refrigerant (CO2) through the single-pipe loop, said central circulation mechanism comprises at least one compressor (1); and 
        c) at least two local heat exchange stations (stations of heat exchangers 16, 19), each of said at least two local heat exchange stations comprising at least one local heat exchanger (geothermal energy heat exchanger 16) and at least one local thermal unit (heat-storing device heat exchanger 19), said one local heat exchanger (16) being thermally connected to (via geothermal energy heaters 3) the single-pipe loop and the at least one local thermal unit (19) for thermal energy exchange therebetween (as can be seen in Fig. 1);   
           wherein said central circulation mechanism controls the circulation of the two- phase refrigerant (refer to pars. 18 and 64, for temperature and pressure being controlled) for creating different working pressures (high-pressure and low-pressure) in said single-pipe loop and for maintaining the two-phase refrigerant (CO2) at a substantially constant state and temperature at the end of a circulation cycle (supercritical carbon dioxide cycle) through the single-pipe loop (refer to par. 18, wherein preferably, the carbon dioxide working fluid temperature does not exceed 35°C to the compressor inlet, and the temperature fluctuation of not more than ± 1.5°C" which is essentially constant temperature, therefore keeping the carbon dioxide at a nearly constant state); and
(CO2); and wherein the use of the system is for distribution and recovery of thermal energy (exhaust gas heat is recovered and distributed; par. 16).  
In regards to claim 16, Zheng discloses a method for distribution and recovery of thermal energy (exhaust gas heat is recovered and distributed; par. 16), the method comprising: 
          a) providing a thermal energy system (a multi-energy hybrid power generation system; par. 2; Fig. 1) in an environment, wherein the thermal energy system comprises: a single-pipe loop (supercritical carbon dioxide circulation loop; par. 11; Fig. 1) for circulation of a two-phase refrigerant (carbon dioxide as working fluid is known to be a two-phase refrigerant); 
          a central circulation mechanism (mechanism of compressor 1 cycle is being considered as a central circulation mechanism) for circulating the two-phase refrigerant (CO2) through the single-pipe loop, said central circulation mechanism comprises at least one compressor (1); and at least two local heat exchange stations (stations of heat exchangers 16, 19), each of said at least two local heat exchange stations comprising at least one local heat exchanger (geothermal energy heat exchanger 16) and at least one local thermal unit (geothermal energy heat exchanger 16), said one local heat exchanger (16) being thermally connected to (via geothermal energy heaters 3) the single-pipe loop and the at least one local thermal unit (19) for thermal energy therebetween (as can be seen in Fig. 1);     
          b) circulating the refrigerant (CO2) within the thermal energy system; 
c) controlling the circulation of the refrigerant (CO2) for distribution and recovery of the thermal energy between said at least two local heat exchange stations (refer to pars. 18 and 64, for temperature and pressure being controlled); wherein said central circulation mechanism controls the circulation of the two-phase refrigerant (CO2) for creating different working pressures (high-pressure and low-pressure) in said single-pipe loop and for maintaining the two-phase refrigerant (CO2) at a substantially constant state and temperature at the end of a circulation cycle (supercritical carbon dioxide cycle) through the single-pipe loop (refer to par. 18, wherein preferably, the carbon dioxide working fluid temperature does not exceed 35°C to the compressor inlet, and the temperature fluctuation of not more than ± 1.5°C" which is essentially constant temperature, therefore keeping the carbon dioxide at a nearly constant state); and 
          wherein the thermal energy is distributed and recovered (via solar concentrating heat collection system 18, heat storage device heat exchanger 19 and geothermal energy heat exchanger 16) within the system by the two-phase refrigerant (as can be seen in Fig. 1).  

                                     Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6, 10-12, 15 and 17 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over ZHENG et al. (CN 107630726, see attached translation) in view of Zaynulin et al. (US 2016/0334116).
In regards to claim 3, Zheng meets the claim limitations as set forth above in the rejection of claim 1, but fails to explicitly teach wherein the central circulation mechanism controls at least one of: the flow rate, the temperature and the pressure of the two-phase refrigerant.  
         Zaynulin teaches a thermal energy network (refer to Figs. 1 and 3) wherein the central circulation mechanism (corresponding to a thermal energy district network 2) controls (via control systems 72 and 73) at least one of: the flow rate, the temperature and the pressure of the two-phase refrigerant (refer to par. 70).  
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zheng such that the central circulation mechanism controls at least one of: the flow rate, the temperature and the pressure of the two-phase refrigerant as taught by Zaynulin in order to manage the energy input and local working fluid temperature based on the current thermal load (refer to par. 70 of Zaynulin).
In regards to claim 4, Zheng meets the claim limitations as set forth above in the rejection of claim 1. Further, Zheng teaches wherein the two-phase refrigerant (CO2) continuously (cycle indicates system being continuous) condenses (condenses after discharged from compressor 1 and cooled via heat exchangers 2 and 3) and evaporates (evaporates when enters to cooler 24 and the pre-cooler 12 before returning to compressor 1; par. 62) within the single-pipe loop upon thermal energy exchange with at least one of said at least two local heat exchange units (16, 19). 
In regards to claim 6, Zheng meets the claim limitations as set forth above in the rejection of claim 1, but fails to explicitly teach wherein the thermal energy in the system is balanced. Zaynulin teaches a thermal energy network (refer to Figs. 1 and 3) wherein the thermal energy in the system is balanced (refer to pars. 40 and 57-58).   
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zheng such that the thermal energy in the system to be balanced as taught by Zaynulin in order to compensate for net thermal energy lost to or gained from the thermal loads by the primary circuit loop (refer to par. 58 of Zaynulin).
In regards to claim 10, Zheng meets the claim limitations as set forth above in the rejection of claim 1, but fails to explicitly teach wherein the system is for distribution and recovery of thermal energy in one of: a building, at least two buildings, an automotive vehicle, a railroad vehicle, an electrical vehicle and a water-borne vehicle.  
        Zaynulin teaches a thermal energy network (refer to Figs. 1 and 3) wherein the system is for distribution and recovery of thermal energy in one of: a building, at least (buildings 4a, 4b, 4c, 4d), an automotive vehicle, a railroad vehicle, an electrical vehicle and a water-borne vehicle (refer to par. 47).  
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zheng such that the thermal energy in the system to be balanced as taught by Zaynulin in order to provide heating and cooling to the buildings (refer to par. 2 of Zaynulin).
In regards to claim 11, Zheng meets the claim limitations as set forth above in the rejection of claim 1, but fails to explicitly teach wherein said at least two local heat exchanger stations are each located in different discrete locations in a building.  
        Zaynulin teaches a thermal energy network (refer to Figs. 1 and 3) wherein said at least two local heat exchanger stations (corresponding to stations of a plurality of thermal loads) are each located in different discrete locations in a building (a plurality of separate heating or cooling thermal loads within a building connected via a single district network, refer to par. 41).  
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zheng such that the at least two local heat exchanger stations are each located in different discrete locations in a building as taught by Zaynulin in order to provide heating and cooling to the buildings (refer to par. 2 of Zaynulin).
In regards to claim 12, Zheng meets the claim limitations as set forth above in the rejection of claim 1, but fails to explicitly teach wherein said at least two local heat exchanger stations are each located in separate buildings.  
(refer to Figs. 1 and 3) wherein said at least two local heat exchanger stations (corresponding to stations of a plurality of thermal loads) are each located in separate buildings (each in a respective building 4a, 4b, 4c, 4d, refer to par. 47).  
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zheng such that the at least two local heat exchanger stations are each located in separate buildings as taught by Zaynulin in order to provide heating and cooling to the buildings (refer to par. 2 of Zaynulin).
In regards to claim 15, Zheng meets the claim limitations as set forth above in the rejection of claim 13, but fails to explicitly teach wherein the use of the system for distribution and recovery of thermal energy is for use within one of: a building, at least two buildings, an automotive vehicle, a railroad vehicle, an electrical vehicle and a water-borne vehicle. 
        Zaynulin teaches a thermal energy network (refer to Figs. 1 and 3) wherein the system is for distribution and recovery of thermal energy in one of: a building, at least two buildings (buildings 4a, 4b, 4c, 4d), an automotive vehicle, a railroad vehicle, an electrical vehicle and a water-borne vehicle (refer to par. 47).  
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zheng such that the thermal energy in the system to be balanced as taught by Zaynulin in order to provide heating and cooling to the buildings (refer to par. 2 of Zaynulin). 
In regards to claim 17, Zheng meets the claim limitations as set forth above in the rejection of claim 16, but fails to explicitly teach wherein the environment is one of a building, at least two buildings, an automotive vehicle, a railroad vehicle, an electrical vehicle and a water- borne vehicle.  
         Zaynulin teaches a thermal energy network (refer to Figs. 1 and 3) wherein the system is for distribution and recovery of thermal energy in one of: a building, at least two buildings (buildings 4a, 4b, 4c, 4d), an automotive vehicle, a railroad vehicle, an electrical vehicle and a water-borne vehicle (refer to par. 47).  
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zheng such that the thermal energy in the system to be balanced as taught by Zaynulin in order to provide heating and cooling to the buildings (refer to par. 2 of Zaynulin). 

Claim 14 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over ZHENG et al. (CN 107630726, see attached translation) in view of Togawa et al. (US 6,290,142).
In regards to claim 14, Zheng meets the claim limitations as set forth above in the rejection of claim 13, but fails to explicitly teach wherein the use of the system eliminates re-heating energy consumption.  
Togawa teaches a cogeneration apparatuses for power generation (refer to Fig. 1) wherein the use of the system eliminates re-heating energy consumption (refer to col.7, lines 55-63).  
 (refer to col.4, lines 54-56 of Togawa).
    
                                                   Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CASSEY D BAUER/Primary Examiner, Art Unit 3763